Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 10, 2015 OPTICAL CABLE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-27022 54-1237042 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 5290 Concourse Drive Roanoke, VA (Address of principal executive offices) (Zip Code) (540) 265-0690 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table Of Contents Table of Contents Item2.02 Results of Operations and Financial Condition 3 Item9.01 Financial Statements and Exhibits 3 Signatures 4 Exhibits 2 Table Of Contents Item 2.02 R esults of Operations and Financial Condition On March 10, 2015, Optical Cable Corporation issued a press release announcing its first quarter of fiscal year 2015 financial results. Also on March 10, 2015, Optical Cable Corporation held an earnings call. The press release is attached hereto as Exhibit 99.1 and the transcript for the earnings call is attached as Exhibit 99.2. Item9. 01 Financial Statements and Exhibits (d) Exhibits The following is filed as an Exhibit to this Report. Exhibi tNo. Description of Exhibit Press Release dated March 10, 2015 (FILED HEREWITH) Transcript of earnings call on March 10, 2015 (FILED HEREWITH) 3 Table Of Contents SIGNATURE
